DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Allowable Subject Matter
Claims 1 and 3-9 (renumbered as 1-8 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to “a non-transitory computer-readable recording medium containing instructions realizing a supporting program which supports control of a printer, an information processing apparatus and a printing method.” Independent claims 1, 8, and 9 (renumbered as 1, 7, and 8 respectively) identify the uniquely distinct features inter alia “the print parameter includes at least one of an intrinsic print parameter or a general-use parameter... a general-use printing program and a supporting program. The general-use parameter is a parameter reflected, by the general-use printing program, on the print data or the intermediate image data when the general-use parameter is set in the automatic setting process. The supporting program causes the information processing apparatus to perform editing of the print data or the intermediate image data, based on the intrinsic print parameter, when the intrinsic print parameter is set” as stated in applicants arguments dated 04/18/22.
The prior art of record fails to anticipate or render the above underlined limitations obvious.
Dependent claims 3-7 (renumbered as 2-6 respectively) are also allowed due to its dependency on the allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PACHOL/Primary Examiner, Art Unit 2699